Case: 4:19-cr-00888-SRC-NCC Doc. #: 94 Filed: 04/21/20 Page: 1 of 2 PageID #: 216



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

  UNITED STATES OF AMERICA,                            )
                                                       )
       Plaintiff,                                      )
                                                       )
  v.                                                   )   No. 4:19-CR-00888-SRC-NCC
                                                       )
  LANCE BROWN,                                         )
                                                       )
       Defendant.                                      )


 UNITED STATES’ SECOND SUPPLEMENTAL FILING IN RESPONSE TO DEFENSE
                  MOTION FOR TEMPORARY RELEASE

          The United States of America, through undersigned counsel, hereby files this

 supplemental response to Defendant Lance Brown’s motion to permit temporary release. See

 Docs. #88 and 90. The Government is in receipt of documentation from the St. Charles County

 Jail concerning the policies and procedures that have been implemented in response to the

 COVID-19 pandemic. This includes the SCCDOC Operational Plan and staff/inmate screening

 documents. See Government Exhibits 2, 3, & 4. The purpose of these policies and procedures

 are to ensure, to the greatest extent possible, that infected persons do not introduce the virus to

 the jail population. Moreover, these policies and procedures determine the course of action in

 the event that an inmate and/or staff exhibits symptoms and/or tests positive for Coronavirus.

          In addition to these exhibits, the Government has had numerous discussions with the St.

 Charles County Jail staff, who have informed as to the implemented policies and procedures.

 The Government discussed a number of these procedures in its original response (Doc. #89),

 including a mandatory 14-day segregation for new inmates and the suspension of outside visitors

 with the exception of legal counsel. Further procedures include:



                                                   1
Case: 4:19-cr-00888-SRC-NCC Doc. #: 94 Filed: 04/21/20 Page: 2 of 2 PageID #: 217



    a. The building has a single point of entry for staff, who undergo a medical screening

        immediately upon entering the front door. Inmates are screened in the booking sallyport

        by the nursing staff prior to accepting custody of the inmate. See Exhibits 3 & 4.

    b. Rolling temperature checks: Inmates undergo rolling temperature checks throughout the

        day. Every day, a different housing unit has their temperatures checked and recorded.

    c. Isolation Unit: If, in the future, an inmate tests positive for COVID-19, they will be

        housed in an isolation unit separate from the general population. They will remain in this

        unit for the duration of their illness. Staff members testing positive will be quarantined at

        their homes and not allowed to return until the Health Department approves said return.

        The Government confirmed with the St. Charles County Jail that as of April 21, 2020, no

 inmate has tested positive and the isolation unit has not required utilization.


                                                       Respectfully submitted,

                                                       JEFFREY B. JENSEN
                                                       United States Attorney

                                                        /s/ Geoffrey S. Ogden
                                                       GEOFFREY S. OGDEN, #66930MO
                                                       Assistant United States Attorney
                                                       111 South 10th Street, Room 20.333
                                                       St. Louis, Missouri 63102
                                                       (314) 539-2200


                                  CERTIFICATE OF SERVICE

 I hereby certify that on April 21, 2020, the foregoing was filed electronically with the Clerk of
 the Court to be served by operation of the Court’s electronic filing system upon all counsel of
 record.


                                                        /s/ Geoffrey S. Ogden
                                                       GEOFFREY S. OGDEN, #66930MO
                                                       Assistant United States Attorney

                                                   2
